LAW L!BRARY

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

    

No. 30356

§§

§§

€~..

1N THE INTERMEDIATE coURT oF APPEALs §
F\..z

oF THE sTATE oF HAwAIfr “°

ida

~:w

cHRIs GRINDLING, Petitioner-Appe11ant, v TT
\.D

MAUI POLICE DEPARTMENT, Respondent-Appelleé§

APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
(S.P. NO. 09-l-OO8l)

ORDER DENYING JULY l9, 20lO HRAP RULE 40 MOTION TO RECONSIDER
JUNE 30, 20lO ORDER DISMISSING APPEAL FOR LACK OF JURISDICTION
(Fujise, Presiding Judge, Leonard and Reifurth, JJ.)

(1) the June 30, 2010 order dismissing

Upon review of
(2) Petitioner-Appellant

this appeal for lack of jurisdiction,
Chris Grindling's (Appellant Grindling) July l9, 2010 motion to
reconsider the June 30, 2010 dismissal order pursuant to Rule 40

of the Hawafi Rules of Appellate Procedure (HRAP), and (3) the
record, it appears that Appellant Grindling's July 19, 2010 HRAP

Rule 40 motion for reconsideration is untimely and lacks merit.
"A motion for reconsideration may be filed by a party

only within 10 days after the filing of the opinion,
dispositional order, or ruling unless by special leave additional

time is granted during such period by a judge or justice of the
appellate court involved." HRAP Rule 40(a) (emphases added).
The tenth calendar day after the filing of the June 30, 2010

dismissal order was Saturday, July l0, 2010, and, thus, HRAP

Rule 26(a) extended the ten-day time period under HRAP Rule 40(a)
Under analogous circumstances, when

until Monday, July l2, 2010.
a pro se prisoner attempts to assert an appeal, the "notice of
appeal is deemed filed for purposes of Hawafi Rules of Appellate

Procedure (HRAP) Rule 4(a) on the day it is tendered to prison
Setala v. J.C. Pennev Companv,

officials by a pro se prisoner."
(internal quotation

97 HawaiH.484, 485, 40 P.3d 886, 887 (2002)
marks omitted). The envelope that Appellant Grindling used to
mail his HRAP Rule 40 motion for reconsideration appears to
indicate that Appellant Grindling tendered his HRAP Rule 40

motion for reconsideration to prison officials for mailing on
Therefore, Appellant Grindling's HRAP

Tuesday, July l3, 2010.
Rule 40 motion for reconsideration is deemed as filed for the

NOT FOR PUBLICATION ]N WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

purposes of HRAP Rule 40(a) on July 13, 2010. However, this
means that Appellant Grindling did not tender his HRAP Rule 40
motion for reconsideration to prison officials for mailing before
the ten-day period under HRAP Rule 40(a) and HRAP Rule 26(a)
expired on Monday, July 12, 1010. Therefore, Appellant '
Grindling's HRAP Rule 40 motion for reconsideration, tendered on
Tuesday, July 13, 2010, is untimely under HRAP Rule 40(a).

Furthermore, even if Appellant Grindling's HRAP Rule 40
motion for reconsideration were timely, our review of Appellant
Grindling's HRAP Rule 40 motion for reconsideration and the_
record indicates that we did not overlook or misapprehend any
points of law or fact when we dismissed this appeal for lack of
appellate jurisdiction.

1 Therefore, IT lS HEREBY ORDERED that Appellant
Grindling's July 19, 2010 HRAP Rule 40 motion for reconsideration
of the June 30, 2010 dismissal order is denied.

DATED: Honolulu, HawaiUq July 221 2010-

Presiding Judg

@»@9~@@*~

    

Associate Judge